DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 10, 11, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0353619 Park et al.
2.	Referring to claim 1, Park et al. teaches a display device comprising: a substrate comprising: a display area, (Figure 1 #DA), comprising pixel areas, (Figure 1 #P), each pixel area among the pixel areas comprising a first area and a second area; and a non-display area, (Figure 1 everything outside of #DA), enclosing at least one side of the display area, (Figure 1 #DA); and pixels disposed on the pixel areas, each pixel among the pixels comprising light emitting elements, (Figure 2 #120-122), wherein each pixel among the pixel further comprises: a pixel circuit part disposed on the first area, the pixel circuit part comprising at least one transistor, (Figure 2 #212, 13, & 215), and at least one capacitor, (Figure 2 #312, 12, & 314); and a display element part disposed on the second area, the display element part comprising an emission area configured to emit light, (Figure 2 #121), wherein each of the pixel circuit part, (Figure 2 #312,13, & 214), and the display element part, (Figure 2 #13 & 120-122), has a multi-layer structure comprising one or more conductive layers and one or more insulating layers, and wherein at least one layer of the pixel circuit part, (Figure 2 #215), and at least one layer of the display element part, (Figure 2 #122), are disposed in a same layer.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
3.	Claims 2-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with the display device of claim 1, wherein: the one or more insulating layers included in each of pixel circuit part and the display element part comprise first to fourth insulating layers sequentially stacked on the substrate; and the one or more conductive layers included in each of pixel circuit part and the display element part comprise: a first conductive layer disposed on the first insulating layer; a second conductive layer disposed on the second insulating layer; and a third conductive layer disposed on the third insulating layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        4/28/22